Citation Nr: 1714049	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to November 1957, July 1958 to October 1972 and January 1980 to February 1984.  The Veteran died in September 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Appellant requested a hearing before the Board. The requested hearing was conducted in July 2015 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2015, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that additional evidence pertaining to this claim was submitted after the last readjudication of the claim in April 2016 and no waiver from the Appellant was received. However, given the favorable outcome of this decision, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2016).
 

FINDINGS OF FACT

1.  The Veteran died in September 2008; the death certificate lists the immediate cause of death as pneumonia due to or as a consequence of renal failure with sepsis, cellulitis, and urinary tract infection as significant conditions contributing to death.

2.  At the time of the Veteran's death, he was service connected for adenocarcinoma of the prostate, seborrheic dermatitis, ulcerative colitis and erectile dysfunction. 

3.  There is persuasive medical opinion evidence that shows that the Veteran's service-connected ulcerative colitis was a contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Appellant contends that the Veteran's death was due to a service-connected disability.  The Board notes that the Appellant has argued the Veteran's service-connected seborrheic dermatitis made him more susceptible to infections, which spread to his lungs, ultimately resulting in his death.

As noted above, the Veteran died in September 2008.  The death certificate lists the immediate cause of death as pneumonia due to or as a consequence of renal failure with significant conditions contributing to death as sepsis, cellulitis, and urinary tract infection.

The Veteran was presumed to have been exposed to herbicide agents during his time in service.  See DD-214; May 2004 rating decision.  At the time of the Veteran's death, service connection for adenocarcinoma of the prostate, seborrheic dermatitis, ulcerative colitis and erectile dysfunction were in effect. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014). VA death benefits are payable if a Veteran died from a service-connected disability. 38 U.S.C. A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2016).

In order to establish service connection for the cause of a Veteran's death, the medical evidence must show that the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. A. § 5107 (b) (West 2014).

In February 2017, a private physician opined that it was more likely than not that the Veteran's service-connected ulcerative colitis contributed to his death.  The physician also opined that the Veteran's exposure to herbicides during service contributed to his death.  The physician noted that the Veteran developed ulcerative proctitis during his second tour in Viet Nam and that in August 2008, while hospitalized, the Veteran had a large bloody stool with frank blood, indicating a flare of ulcerative proctitis/colitis.  The physician explained that this exacerbation of immunologic disturbance contributed to the Veteran's demise, both by dysregulating his immune response to pneumonia, promoting the development of acute respiratory distress syndrome (ARDS) and by making him anemic, which lessened his ability to resist pneumonia and infections.  The physician explained that there is an extensive body of evidence from experimental studies in animal-model systems that tetrachlorodibenzo-p-dioxin (TCDD), other dioxins, and several dioxin-like chemicals (DLCs) are immunotoxic; however, there is only one study that directly addresses Agent Orange as causing immune dysfunction, but it was a positive study (O'Toole et. al).  It was also noted that there is literature relating ulcerative colitis to Agent Orange exposure.

The Board has considered the other medical evidence of record, which contain negative medical opinions regarding the Appellant's asserted theory that the Veteran's service-connected skin disability contributed to his death.  

Additionally, a VA medical opinion was obtained in February 2016 that opined that herbicidal exposure depressing the immune response may be plausible, but less likely than not caused the sepsis that led to the Veteran's death.  

Importantly, however, there are no opinions of record that contradict the February 2017 private opinion that the Veteran's service-connected ulcerative colitis contributed to his death.  The Board finds significant probative value in the opinion of the February 2017 private physician, who reviewed the Veteran's medical history and pertinent clinical literature, and concluded that the evidence demonstrates it is more likely than not that the Veteran's service-connected ulcerative colitis contributed to his death. 

Therefore, the record persuasively shows that the Veteran's service-connected ulcerative colitis substantially contributed to his death.  Accordingly, service connection for the cause of death of the Veteran is warranted. 

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


